UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6057


RONALD EARL COLEMAN,

                Petitioner – Appellant,

          v.

GENE JOHNSON, Virginia Department of Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00193-gec-mfu)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Earl Coleman, Appellant Pro          Se.     Virginia Bidwell
Theisen, Assistant Attorney General,        Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald        Earl    Coleman       seeks   to    appeal       the   district

court’s    order    denying       relief    on    his   28    U.S.C.     § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                          See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue     absent     “a    substantial       showing         of    the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,        537    U.S.    322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Coleman has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3